Exhibit 10.4
 
 




 
Software Development Agreement
 
 


TripBorn, Inc.
TAKNIKI COMMUNICATIONS (India) PRIVATE
LIMITED

[ex10_4front.jpg]
 
 

--------------------------------------------------------------------------------

 
 
SOFTWARE DEVELOPMENT AGREEMENT


This Software Development Agreement (the “Agreement” or “Software Development
Agreement”) states the terms and conditions that govern the contractual
agreement between TAKNIKI COMMUNICATIONS (INDIA) PRIVATE LIMITED having his
principal place of business at 64 JAGAT PARK, GHATLODIA, AHMEDABAD 380061,
GUJARAT, INDIA, (the “Developer”), and TRIPBORN, INC. having its principal place
of business at 812 Venus Atlantis Corporate Park, Near Prahalad Nagar Garden,
Satellite, Ahmedabad 380015, Gujarat, India (the “Client”) who agrees to be
bound by this Agreement.


WHEREAS, the Client operates an  online transaction system  (the “Software”) in
its business as an online travel agency, and the Developer is a contractor with
whom the Client has come to an agreement to further develop and enhance the
Software as further described in Exhibits A and B.


NOW, THEREFORE, In consideration of the mutual covenants and promises made by
the parties to this Software Development Agreement, the Developer and the Client
(individually, each a “Party” and collectively, the “Parties”) covenant and
agree as follows:WITNESSETH:


1. DEVELOPER’S DUTIES


The Client hereby engages the Developer and the Developer hereby agrees to be
engaged by the Client to develop the Software in accordance with the
specifications attached hereto as Exhibit A (the “Specifications”).

1. The Developer shall complete the development of the Software according to the
milestones described on the form attached hereto as Exhibit B. In accordance
with such milestones, the final product shall be delivered to the Client
by DECEMBER 31, 2016 (the “Delivery Date”).

2. For a period of SIX MONTHS after delivery of the final product, the Developer
shall provide the Client attention to answer any questions or assist solving any
problems with regard to the operation of the Software.

3. Except as expressly provided in this Software Development Agreement, the
Client shall not be obligated under this Agreement to provide any other support
or assistance to the Developer.

 
TripBorn, Inc.
812 Venus Atlantis Corporate Park, Near Prahalad Nagar Garden, Satellite
Ahmedabad 380015
 
2

--------------------------------------------------------------------------------

 
 
SOFTWARE DEVELOPMENT AGREEMENT
 

4. The Client may terminate this Software Development Agreement at any time upon
material breach of the terms herein and failure to cure such a breach
within SIXTY DAYS of notification of such a breach.

5. The Developer shall provide to the Client after the Delivery Date, a
cumulative THIRTY DAYS of training with respect to the operation of the Software
if requested by the Client.



2. DELIVERY


The Software shall function in accordance with the Specifications on or before
the Delivery Date.

1. If the Software as delivered does not conform to the Specifications, the
Client shall within SIXTY DAYS of the Delivery Date notify the Developer in
writing of the ways in which it does not conform with the Specifications. The
Developer agrees that upon receiving such notice, it shall make reasonable
efforts to correct any non-conformity.

2. The Client shall provide to the Developer written notice of its finding that
the Software conforms to the Specifications within SIXTY DAYS  of the Delivery
Date (the “Acceptance Date”) unless it finds that the Software does not conform
to the Specifications as described in Section 1(A) herein.



3. COMPENSATION


In consideration for the Service, the Client shall pay the Company a total fee
for all work under this Software Development Agreement of $695,000.00 USD
payable to the Developer on the Delivery Date in the form of a convertible
promissory note in the form attached hereto as Exhibit C, provided that all
Milestones set forth in Exhibit B have been completed to the satisfaction of the
Client.


4. INTELLECTUAL PROPERTY RIGHTS IN THE SOFTWARE 


The Parties acknowledge and agree that the Client will hold and own all right,
title, and interest in and to any intellectual property embodied in the Software
including, but not limited to, inventions, developments, discoveries,
improvements, copyrights and trademarks. The Developer hereby assigns and agrees
to assign all right, title, and interest in and to any such intellectual
property.  The Developer agrees not to claim any such ownership in the
Software’s intellectual property at any time prior to or after the completion
and delivery of the Software to the Client.
 
TripBorn, Inc.
812 Venus Atlantis Corporate Park, Near Prahalad Nagar Garden, Satellite
Ahmedabad 380015
 
3

--------------------------------------------------------------------------------

 
 
SOFTWARE DEVELOPMENT AGREEMENT
 
5. CHANGE IN SPECIFICATIONS


The Client may request that reasonable changes be made to the Specifications and
tasks associated with the implementation of the Specifications. If the Client
requests such a change, the Developer will use its best efforts to implement the
requested change at no additional expense to the Client and without delaying
delivery of the Software. In the event that the proposed change will, in the
sole discretion of the Developer, require a delay in the delivery of the
Software or would result in additional expense to the Client, then the Client
and the Developer shall confer and the Client may either withdraw the proposed
change or require the Developer to deliver the Software with the proposed change
and subject to the delay and/or additional expense. The Client agrees and
acknowledges that the judgment as to if there will be any delay or additional
expense shall be made solely by the Developer.


6. CONFIDENTIALITY


The Developer shall not disclose to any third party the business of the Client,
details regarding the Software, including, without limitation any information
regarding the Software’s code, the Specifications, or the Client’s business (the
“Confidential Information”), (ii) make copies of any Confidential Information or
any content based on the concepts contained within the Confidential Information
for personal use or for distribution unless requested to do so by the Client, or
(iii) use Confidential Information other than solely for the benefit of the
Client.


7. DEVELOPER WARRANTIES


The Developer represents and warrants to the Client the following:

1. Development and delivery of the Software under this Agreement are not in
violation of any other agreement that the Developer has with another party.

2. The Software will not violate the intellectual property rights of any other
party.

3. For a period of TWO YEARS after the Delivery Date, the Software shall operate
according to the Specifications. If the Software malfunctions or in any way does
not operate according to the Specifications within that time, then the Developer
shall take any reasonably necessary steps to fix the issue and ensure the
Software operates according to the Specifications.

 
TripBorn, Inc.
812 Venus Atlantis Corporate Park, Near Prahalad Nagar Garden, Satellite
Ahmedabad 380015
 
4

--------------------------------------------------------------------------------

 
 
SOFTWARE DEVELOPMENT AGREEMENT
 
8. INDEMNIFICATION


The Developer agrees to indemnify, defend, and protect the Client from and
against all lawsuits and costs of every kind pertaining to the software
including reasonable legal fees due to the Developer’s infringement of the
intellectual rights of any third party.


9. NO MODIFICATION UNLESS IN WRITING


No modification of this Agreement shall be valid unless in writing and agreed
upon by both Parties.


10. APPLICABLE LAW


This Software Development Agreement and the interpretation of its terms shall be
governed by and construed in accordance with the laws of the State of DELAWARE,
USA and subject to the exclusive jurisdiction of the federal and state courts
located in DELAWARE, USA.


IN WITNESS WHEREOF, each of the Parties has executed this Software Development
Agreement, both Parties by its duly authorized officer, as of the day and year
set forth below.


TAKNIKI COMMUNICATION (INDIA) PRIVATE LIMITED
 
/s/ Sachin Mandloi
 
September 23, 2016
         
SACHIN MANDLOI
CEO
             
TRIPBORN, INC.
 
/s/ Deepak Sharma
 
September 23, 2016
         
DEEPAK SHARMA
PRESIDENT AND CHIEF EXECUTIVE OFFICER
 

 
TripBorn, Inc.
812 Venus Atlantis Corporate Park, Near Prahalad Nagar Garden, Satellite
Ahmedabad 380015
 
5

--------------------------------------------------------------------------------

 
 
SOFTWARE DEVELOPMENT AGREEMENT
 
EXHIBIT A – Travelcord Functionality


The business functionality or requirements that are included in this exhibit
relate to additional or improved version of the functionality that was delivered
to TRIPBORN, INC. under the agreement dated 26th January 2015 for the Travelcord
- Web-based Online Transaction System (www.tripborn.com). The new functionality
for the Travelcord - Web-based Online Transaction System must meet following
business requirements and use cases:



· Enable transactional data points access or data repository for data analytics

· Enhanced data analytics capabilities for customer engagement, transactions and
customer trends, including sensor data to enable customer engagement outside of
tripborn.com

· Deploy data sensors to collect data points for rail transactions for data
analytics and feed

· Automated accounting and reconciliations system to conform revenue recognition
under generally accepted accounting principles in the United States laws
pertaining to Accounting Standards Codification 605-45-45

· Enhanced reporting capability within accounting management to support GST
(Goods and Service Tax) changes according to a new law that has been passed by
the Indian Parliamentwith respect to the collection of statutory data (Service
Tax, TDS etc.) and automatic transfer of data load into accounting system with
reconciliation of supplier data.

· Enhance search functionality to White Label partners and Corporates to source
lowest airfares from airlines across the globe in addition to low cost airlines
on single platform or window that includes the ability to choose the supplier
and set up the master data for their agents or network partners for sourcing

· Enable Tripborn.com for SOTO/SITO/SOTI/SITI supplier’s inventories to transact
and aggregate on single platform which enables most economical sourcing to
reduce the time required for searching competitive airfares

· Ticketing capability with respect to the Railway and airlines across the globe
through multiple devices and browsers. Railway digital certificate plug and play
functionality to support available internet browsers.

· Integration with Galileo Universal API for international ticketing and low
cost carriers that are available through GDS, ensuring that all special service
requests (SSR) are implemented for the same (i.e. infant tickets, wheel chairs,
changes, etc.)

· Option to block PNR on time, and online booking of those tickets, backend
functionality to queue the tickets to various suppliers

· Implement the Online Payment Gateway functionality for agents and distributors

· Enable ease of payment through multiple online payment modes for booking such
as NEFT, RTGS, credit cards, and debit cards, including add on for future
digital wallets and cards

· Auto processing of cancellation or refund for rail transactions

 
TripBorn, Inc.
812 Venus Atlantis Corporate Park, Near Prahalad Nagar Garden, Satellite
Ahmedabad 380015
 
6

--------------------------------------------------------------------------------

 
 
SOFTWARE DEVELOPMENT AGREEMENT
 

· Enhanced customized branding and/or printing on e-tickets

· Customized markups facility for buses and airline products

· Enhance or provide tool to capture hotel and holiday package offline bookings
on single platform

· MIS reports for customer trending, dashboards and key figure matrix

· Enable Tripborn.com to provide API/XML feed to third party for the sale of
tickets inventories

· Enhance response time of ticket search and deploy the multi-city search
functionality

 
TripBorn, Inc.
812 Venus Atlantis Corporate Park, Near Prahalad Nagar Garden, Satellite
Ahmedabad 380015
 
7

--------------------------------------------------------------------------------

 
 
SOFTWARE DEVELOPMENT AGREEMENT
 
EXHIBIT B
Milestone Schedule


Deliver Date
Milestone
 
April 01,2016 to
July 31, 2016
·          Statutory and Compliance Requirement:
o      Automated accounting and reconciliations system to conform revenue
recognition under generally accepted accounting principles in the United States
laws pertaining to Accounting Standards Codification 605-45-45
o      Enhanced reporting capability within accounting management to support GST
(Goods and Service Tax) changes according to a new law that has been passed by
the Indian Parliament, with respect to the collection of statutory data (Service
Tax, TDS etc.) and automatic transfer of data load into accounting system with
reconciliation of supplier data
 
April 01, 2016 to
June 30, 2016
·          New Functionality – International Ticketing with GDS (Galileo)
o      Integration with Galileo Universal API for international ticketing and
low cost carriers that are available through GDS, ensuring that all special
service requests (SSR) are implemented for the same (i.e. infant tickets, wheel
chairs, changes, etc.)
o      Option to block PNR on time, and online booking of those tickets, backend
functionality to queue the tickets to various suppliers

 
TripBorn, Inc.
812 Venus Atlantis Corporate Park, Near Prahalad Nagar Garden, Satellite
Ahmedabad 380015
 
8

--------------------------------------------------------------------------------

 
 
SOFTWARE DEVELOPMENT AGREEMENT
 
April 01, 2016 to
September 30,
2016
·      Improvement or efficiency requirement for booking engine that includes
o      Auto processing of cancellation or refund for Rail transactions
o      Enhanced customized branding and/or printing on e-tickets
o      Customized markups facility for buses and airline products
o      Enhance or provide tool to capture hotel and holiday package offline
bookings on single platform
o      Enhance search functionality to White Label partners and Corporates to
source lowest airfares from airlines across the globe in addition to low cost
airlines on single platform or window that includes the ability to choose the
supplier and set up the master data for their agents or network partners for
sourcing
o     Customized markups facility for buses and airline products
o     MIS reports for customer trending, dashboards and key figure matrix
o     Enable Tripborn.com to provide API/XML feed to third party for the sale of
tickets inventories
o     Enhance response time of ticket search and deploy the multi-city search
functionality
o     Enhanced features for credit management (deposit/transfers) for the
distributors and agents
 
June 01, 2016 to
August 31, 2016
·      New Functionality of Payment Gateway:
o     Enable ease of payment through multiple online payment modes for booking
such as NEFT, RTGS, credit cards, and debit cards
o     Add on Available for the Digital Wallet and cards
 
September 30,
2016
 
·      System documentation as per software development life cycle documentation
and deliverables
October 01, 2016 to
December 31, 2016
·      Detailed system hand-over and training to SUNALPHA GREEN TECHNOLOGIES
PRIVATE LIMITED technology team including configuration, modification,
enhancement and documentation
 
December 31, 2016
·      Final changes to GST functionality based on the recommendation of
committee and new draft policy by implementation committee, if any for Goods and
Service Tax) changes according to new law that has been passed by the Indian
Parliament which includes collection of statutory data.

 
TripBorn, Inc.
812 Venus Atlantis Corporate Park, Near Prahalad Nagar Garden, Satellite
Ahmedabad 380015
 
9

--------------------------------------------------------------------------------

 
 
SOFTWARE DEVELOPMENT AGREEMENT
 
June 01, 2016 to
November 30, 2016
·      Data Analytics Capability:
o     Data analytics dashboard with Railway public data to enable transactional
data points access or data repository for data analytics
o     Enhanced data analytics capabilities of customer engagement, transactions
and customer trends
o     Deploy data sensors to collect data points for Rail transactions for data
analytics and feed
 

 
TripBorn, Inc.
812 Venus Atlantis Corporate Park, Near Prahalad Nagar Garden, Satellite
Ahmedabad 380015
 
10

--------------------------------------------------------------------------------

 
 
SOFTWARE DEVELOPMENT AGREEMENT
 
EXHIBIT C


Form of Convertible Note


 
 
11

--------------------------------------------------------------------------------

 
 
THIS CONVERTIBLE PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.  NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN
COMPLIANCE WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR THE INVESTOR SATISFACTORY TO THE
COMPANY  THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A
NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.


CONVERTIBLE PROMISSORY NOTE


$695,000
December 31, 2016





For value received TripBorn, Inc., a Delaware corporation (the “Company”),
promises to pay to Tankniki Communications (India) Private Limited or its
registered assigns (“Investor”) the principal sum of $695,000 together with
accrued and unpaid interest thereon, each due and payable on the date and in the
manner set forth below.


1.            Repayment.  All payments of interest and principal shall be in
lawful money of the United States of America and shall be applied first to
accrued interest, and thereafter to principal.  The outstanding principal amount
of this Note shall be due and payable on December 31, 2019 (the “Maturity
Date”).


2.            Interest Rate.  The Company promises to pay simple interest on the
outstanding principal amount hereof from the date hereof until payment in full. 
Interest shall accrue at a rate of 10% per annum (or, if less, the maximum rate
permissible by law), compounded annually and shall accrue daily beginning on the
date of issuance of this note (this “Note”).  Interest shall be due and payable
on the Maturity Date and shall be calculated on the basis of a 365-day year for
the actual number of days elapsed.


3.            Automatic Conversion; Conversion on Sale of the Company.


(a)          In the event that the Company issues and sells shares of its Common
Stock to investors on or before the date of the repayment in full of this Note
in connection with an underwritten public offering under the Securities Act in
conjunction with a listing on a national securities exchange (including the
conversion of the Note and other debt) (an “Uplist Transaction”), then the
outstanding principal balance of this Note shall automatically convert in whole,
without any further action by the Investor, into 10,303,070 shares of Common
Stock (the “Note Shares”).  Any unpaid accrued interest on this Note shall be
payable in cash upon the consummation of the Uplist Transaction.


(b)          In the event that an Uplist Transaction is not consummated prior to
the Maturity Date, then, the Investor shall elect (by written notice within five
(5) days prior to the Maturity Date), that the outstanding principal balance on
this Note (i) shall become fully due and payable effective on the Maturity Date
or (ii) shall convert into the Note Shares.  Any unpaid accrued interest on this
Note at the Maturity Date shall be payable in cash on the Maturity Date.
 
 

--------------------------------------------------------------------------------

 
 
(c)          In the event that the Company anticipates a Sale of the Company
prior to the Maturity Date, the Company will give the Investor at least twenty
(20) days prior written notice of the closing date of such Sale of the Company. 
In such event, the Investor shall elect (by written notice at least five (5)
days prior to the closing date of the Sale of the Company) that, effective
immediately prior to the closing of such Sale of the Company, the entire
outstanding principal balance on this Note (i) shall become fully due and
payable effective immediately prior to the Sale of the Company or (ii) shall
convert into the Note Shares.  Any unpaid accrued interest on this Note shall be
payable in cash effective immediately prior to the Sale of the Company.


4.            Definitions.  As used in this Note, the following capitalized
terms have the following meanings:


(i)          “Common Stock” shall mean the Company’s common stock, par value
$0.0001 per share.


(ii)         “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.


(iii)        “Investor” shall mean the Person specified in the introductory
paragraph of this Note or any Person who shall at the time be the registered
holder of this Note.


(iv)        “Sale of the Company” shall mean (i) any consolidation or merger of
the Company with or into any other corporation or other entity or person, or any
other corporate reorganization, other than any such consolidation, merger or
reorganization in which the stockholders of the Company immediately prior to
such consolidation, merger or reorganization, continue to hold at least a
majority of the voting power of the surviving entity in substantially the same
proportions (or, if the surviving entity is a wholly owned subsidiary, its
parent) immediately after such consolidation, merger or reorganization; (ii) any
transaction or series of related transactions to which the Company is a party in
which in excess of 50% of the Company’s voting power is transferred; provided,
however, that a Sale of the Company shall not include any transaction or series
of transactions principally for bona fide equity financing purposes in which
cash is received by the Company or any successor or indebtedness of the Company
is cancelled or converted or a combination thereof; or (iii) a sale, lease,
exclusive license or other disposition of all or substantially all of the assets
of the Company.


(v)         “Securities Act” shall mean the Securities Act of 1933, as amended.


5.            Expenses. In the event of any default hereunder, the Company shall
pay all reasonable attorneys’ fees and court costs incurred by Investor in
enforcing and collecting this Note.


6.            Prepayment.  The Company may not prepay this Note prior to the
Maturity Date without the consent of the Investor.
 
 
2

--------------------------------------------------------------------------------

 
 
7.            Default.  The occurrence of any one or more of the following shall
constitute an “Event of Default”:


(a)          The Company fails to pay timely any of the principal amount due
under this Note on the date the same becomes due and payable or any accrued
interest or other amounts due under this Note on the date the same becomes due
and payable;


(b)          The Company fails to deliver the Note Shares within fifteen (15)
days after the applicable date that the outstanding principal balance on this
Note converts into the Note Shares;


(c)          The Company shall default in its performance of any covenant under
this Note;


(d)          The Company files any petition or action for relief under any
bankruptcy, reorganization, insolvency or moratorium law or any other law for
the relief of, or relating to, debtors, now or hereafter in effect, or makes any
assignment for the benefit of creditors or takes any corporate action in
furtherance of any of the foregoing; or


(e)          An involuntary petition is filed against the Company (unless such
petition is dismissed or discharged within 60 days under any bankruptcy statute
now or hereafter in effect, or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of the Company).


If there shall be any Event of Default pursuant to Section 7(a) (b) or (c), at
the option and upon the declaration of the Investor and upon written notice to
the Company, this Note shall accelerate and all principal and unpaid accrued
interest on this Note shall become immediately due and payable.   If there shall
be any Event of Default pursuant to Section 7(a) (b) or (c), this Note shall
automatically accelerate and all principal and unpaid accrued interest on this
Note shall become immediately due and payable without any further action by the
Investor.


8.            Assignment.


(a)          Successors and Assigns; Transfer of this Note or Securities
Issuable on Conversion Hereof.


(i)          Subject to the restrictions on transfer described in this
Section 8, the rights and obligations of the Company and Investor shall be
binding upon and benefit the successors, assigns, heirs, administrators and
transferees of the parties.
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)          With respect to any offer, sale or other disposition of this Note
or securities into which such Note may be converted, Investor will give written
notice to the Company prior thereto, describing briefly the manner thereof,
together with a written opinion of Investor’s counsel, or other evidence if
reasonably satisfactory to the Company, to the effect that such offer, sale or
other distribution may be effected without registration or qualification under
any federal or state law then in effect. Upon receiving such written notice and
reasonably satisfactory opinion, if so requested, or other evidence, the
Company, as promptly as practicable, shall notify Investor that Investor may
sell or otherwise dispose of this Note or such securities, all in accordance
with the terms of the notice delivered to the Company.  If a determination has
been made pursuant to this Section 8 that the opinion of counsel for Investor,
or other evidence, is not reasonably satisfactory to the Company, the Company
shall so notify Investor promptly after such determination has been made.  The
Note thus transferred and each certificate representing the securities thus
transferred shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with the Securities Act, unless in
the opinion of counsel for the Company such legend is not required in order to
ensure compliance with the Securities Act.  The Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions. 
Subject to the foregoing, transfers of this Note shall be registered upon
registration books maintained for such purpose by or on behalf of the Company. 
Prior to presentation of this Note for registration of transfer, the Company
shall treat the registered investor hereof as the owner and investor of this
Note for the purpose of receiving all payments of principal and interest hereon
and for all other purposes whatsoever, whether or not this Note shall be overdue
and the Company shall not be affected by notice to the contrary.


(iii)           Neither this Note nor any of the rights, interests or
obligations hereunder may be assigned, by operation of law or otherwise, in
whole or in part, by the Company without the prior written consent of the
Investor.




9.            Modification; Waiver.  Any provision of this Note may be amended,
waived or modified only upon the written consent of the Company and the
Investor.


10.          Notices.  All notices, requests, demands, consents, instructions or
other communications required or permitted hereunder shall be in writing and
faxed, mailed, emailed or delivered to each party at the Company’s address,
email address or facsimile number set forth on the signature page to this
Agreement, or at such other address or facsimile number as the Company shall
have furnished to Investor in writing.  All such notices and communications will
be deemed effectively given the earlier of (i) when received, (ii) when
delivered personally, (iii) one business day after being delivered by email or
facsimile, or (v) five days after being deposited in the U.S. mail, first class
with postage prepaid.


11.          Payment.  Unless converted into the Company’s equity securities
pursuant to the terms hereof, payment shall be made in lawful tender of the
United States.


12.          Usury. In the event any interest is paid on this Note which is
deemed to be in excess of the then legal maximum rate, then that portion of the
interest payment representing an amount in excess of the then legal maximum rate
shall be deemed a payment of principal and applied against the principal of this
Note.
 
 
4

--------------------------------------------------------------------------------

 
 
13.          Waivers.  The Company hereby waives notice of default, presentment
or demand for payment, protest or notice of nonpayment or dishonor and all other
notices or demands relative to this instrument.


14.          Waiver of Jury Trial; Judicial Reference.  BY ACCEPTANCE OF THIS
NOTE, INVESTOR HEREBY AGREES AND THE COMPANY HEREBY AGREES TO WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS NOTE OR ANY OF THE TRANSACTION DOCUMENTS.


15.          Counterparts. This Note may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement. Facsimile or electronic
copies (in .PDF or other similar electronic format) of signed signature pages
will be deemed binding originals.


16.          Governing Law.  This Note shall be governed by and construed under
the laws of the State of New York, without giving effect to conflicts of laws
principles.






[signature page follows]
 
 
5

--------------------------------------------------------------------------------

 
 
The Company has caused this Note to be issued as of the date first written
above.



 
TripBorn, Inc.
a Delaware corporation
       
By:
   
Name:  
   
Title
                       
Address:
812, Venus Atlantis Corporate Park, Nr.
Prahalad Nagar Garden, Satellite City,
Ahmedabad



 
 
[SIGNATURE PAGE TO CONVERTIBLE PROMISSORY NOTE]
 
 
 

--------------------------------------------------------------------------------